Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communications filed by Applicant on 04/21/2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of the record, does not disclose nor render obvious the claimed combination comprising the bracket is provided with a first sink slot, a second sink slot, and a third sink slot; wherein, the first sink slot and the second sink slot are oppositely disposed, the third sink slot is
communicated with the first sink slot and the second sink slot respectively;
the first inner bearing is fixed to the first sink slot; a shaft end of the first driving bevel gear is
sleeved onto of the interior of the first inner bearing, the first outer bearing is sleeved onto the
exterior of the other shaft end of the first driving bevel gear; the second inner bearing is fixed into
the second sink slot, a shaft end of the second driving bevel gear is sleeved onto the interior of
the second inner bearing, the second outer bearing is sleeved onto the exterior of the other shaft
end of the second driving bevel gear; the third inner bearing and the third outer bearing are both
fixed inside the third sink slot, and both shaft ends of the first planetary gear are respectively
sleeved onto the interior of the third inner bearing and the interior of the third outer bearing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658